Citation Nr: 0920489	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-25 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for traumatic arthritis 
of the lumbar spine, the residuals of a gunshot wound.  

3.	Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine.  

4.	Entitlement to service connection for bilateral glaucoma.  

5.	Entitlement to service connection for acute pancreatitis.  

6.	Entitlement to service connection for osteoarthritis of 
the knees.  

7.	Entitlement to service connection for osteoarthritis of 
the left ankle.  

8.	Entitlement to service connection for retroperitoneal 
fibrosis of the right kidney hydronephrosis, status post 
ureterolysis.  

9.	Whether new and material evidence has been received to 
reopen a claim for service connection for paranoid psychosis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 29, 1977, to 
January 3, 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	PTSD was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.

2.	Traumatic arthritis of the lumbar spine, the residuals of 
a gunshot wound, was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Degenerative joint disease and degenerative disc disease 
of the cervical spine was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

4.	Bilateral glaucoma was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

5.	Acute pancreatitis was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

6.	Osteoarthritis of the knees was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

7.	Osteoarthritis of the left ankle was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

8.	Retroperitoneal fibrosis of the right kidney 
hydronephrosis, status post ureterolysis, was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

9.	Service connection for paranoid psychosis was denied by 
the RO in a June 1978 rating action.  It was held that the 
disorder pre-existed service and was not aggravated by his 
service.  The Veteran was notified of this action and of his 
appellate rights, but failed to file a timely appeal.

10.	Since the June 1978 decision denying service connection 
for paranoid psychosis, the additional evidence, not 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.	PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	Traumatic arthritis of the lumbar spine, the residuals of 
a gunshot wound, was neither incurred in nor aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

3.	Degenerative joint disease and degenerative disc disease 
of the cervical spine was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

4.	Bilateral glaucoma was neither incurred in nor aggravated 
by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.	Acute pancreatitis was neither incurred in nor aggravated 
by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.	Osteoarthritis of the knees was neither incurred in nor 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

7.	Osteoarthritis of the left ankle was neither incurred in 
nor aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

8.	Retroperitoneal fibrosis of the right kidney 
hydronephrosis, status post ureterolysis, was neither 
incurred in nor aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

9.	The additional evidence submitted subsequent to the June 
1978 decision of the RO, which denied service connection for 
chronic paranoid psychosis, is not new and material; thus, 
the claim for service connection for this disability is not 
reopened, and the June 1978 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in June 2005 and September 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the June 2005 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although the Veteran's 
representative has argued that proper notification has not 
been provided to the Veteran, the Board has reviewed the 
notification and found it to be legally sufficient.  
Furthermore, he has been represented throughout the appeal by 
a service organization familiar with VA procedures.  Finally, 
he has made arguments showing that he has actual knowledge of 
the information needed to reopen the claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis and nephritis, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In pertinent part, to qualify for 
this presumption an appellant must have 90 days of active 
service.  As this appellant does not, this presumption does 
not apply.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran is claiming service connection for various 
disorders that he asserts were related to his period of 
active duty.  These include PTSD, arthritis of the lumbar 
spine, arthritis and degenerative disc disease of the 
cervical spine, glaucoma, acute pancreatitis, arthritis of 
the knees and left ankle, and kidney disease.  He states that 
the arthritis of the lumbar spine is the result of a gunshot 
wound that he sustained.  The Board has reviewed the entire 
evidence of record, including the service treatment records 
and VA outpatient treatment records.  It is noted that 
attempts to obtain records of private treatment that were 
identified by the Veteran have not been successful.  After 
review of the record, there is no basis for finding service 
connection for any of these disabilities.  In this regard it 
is noted that there is no mention in the service treatment 
records of disorders of the lumbar or cervical spine, knees, 
left ankle, kidney, glaucoma, pancreatitis, a gunshot wound 
or of PTSD.  These disabilities were first demonstrated in 
the medical records of treatment many years subsequent to 
service.  There is no confirmed diagnosis of PTSD subsequent 
to service or findings of an in service stressor that could 
have caused PTSD.  The absence of clinical documentation of 
any of these disorders for many years after service is 
probative evidence against a service relationship.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  Furthermore, as 
noted above, there is no 1 year presumption for qualified 
disorders as the appellant did not have qualifying service.

Service connection for paranoid psychosis was previously 
denied by the RO in a June 1978 rating decision.  It was held 
to have pre-existed service and not be aggravated therein.  
The Veteran did not appeal this determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 1978 rating 
decision included the service treatment records that 
indicated that, while psychiatric clinical evaluation was 
noted to be normal at entry upon active duty, approximately 
one week after the Veteran entered service, the Veteran was 
referred for complaints of confusion and nervousness.  It was 
reported for clinical purposes that he had a history of 
multiple hospitalizations prior to service, which were 
specifically noted in the medical records.  The Veteran was 
referred for a medical board proceeding.  A diagnosis was 
made of chronic undifferentiated schizophrenia.  It was noted 
that this had existed prior to service and had not been 
aggravated therein.  The Veteran was hospitalized at a VA 
facility prior to his discharge from service.  He remained 
hospitalized until May 1978.  The discharge diagnosis was 
paranoid psychosis, precipitated or caused by multiple drug 
abuse and alcohol abuse.  Based upon this evidence, service 
connection was denied in the June 1978 rating decision.  

Evidence received subsequent to the June 1978 rating decision 
consists primarily of VA outpatient treatment records that 
include treatment for a psychiatric disorder.  This evidence 
consists primarily of records of treatment many years after 
service that does not indicate in any way that any 
psychiatric disorder is service connected.  Such evidence is 
not new and material evidence upon which the claim may be 
reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  As there is 
no new medical evidence that demonstrates that the Veteran's 
psychiatric disorder is related to service, service 
connection is not warranted.  

This is a contention that a search should be made for 
additional service treatment records.  The Board does not 
agree.  Those records, even if obtained, would not alter the 
decision.  Here there are records preceding the records 
requested as well as record right after the period.  This 
evidence has been interpreted as not showing aggravation of 
the pre-service pathology and nothing in the intervening 
records could change that result given that the subsequent 
records have been held to not show aggravation.  Anything in 
the records requested would therefore, be cumulative.

	
ORDER

Service connection for post traumatic stress disorder (PTSD) 
is denied.

Service connection for traumatic arthritis of the lumbar 
spine, the residuals of a gunshot wound is denied.  

Service connection for degenerative joint disease and 
degenerative disc disease of the cervical spine is denied.  

Service connection for bilateral glaucoma is denied.  

Service connection for acute pancreatitis is denied.  

Service connection for osteoarthritis of the knees is denied.  

Service connection for osteoarthritis of the left ankle is 
denied.  

Service connection for retroperitoneal fibrosis of the right 
kidney hydronephrosis, status post ureterolysis is denied.  

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
paranoid psychosis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


